Citation Nr: 1726274	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1959 to August 1962.

This matter came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal was remanded for evidentiary development in June 2014 and May 2016.


FINDINGS OF FACT

1.  A right knee disability was not manifest in service and is unrelated to service.

2.  A left ankle disability was not manifest in service and is unrelated to service. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  A left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The Veteran was notified of the evidence necessary to support his claims of entitlement to service connection for a right knee disability and left ankle disability blackouts and headaches in correspondence dated in May 2008.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been associated with the electronic claims file.  VA examinations have been conducted, and the Board finds that they are adequate for the purpose of deciding relevant claims, as they were performed by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings and conclusions.    

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

The Merits of the Service Connection Claims

The Veteran seeks service connection for right knee and left ankle disabilities.  Service personnel records show that the Veteran earned a parachutist badge.  He asserts that his claimed right knee and left ankle disabilities are the direct result of injuries during service.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence of arthritis may be presumed if manifested to a compensable degree within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that in October 1959, the Veteran was treated for a sprained left ankle after stepping in a hole.  X-rays were negative, and the Veteran was provided with an ace bandage and prescribed light duty.  On separation examination in May 1962, the Veteran stated that, to the best of his knowledge, there was no physical defect regarding his health.  He denied trick or locked knee, arthritis or rheumatism, bone or joint deformity, and foot trouble.  Clinical examination at that time revealed normal feet and lower extremities.  The examining physician indicated "none" in the summary of defects and diagnoses, and deemed the Veteran qualified for separation.  

An October 2006 VA treatment record indicates that the Veteran presented for initiation of patient care services.  

In his March 2008 application for compensation, the Veteran indicated that his right knee and left ankle disabilities began in 1961, and that he had received treatment through VA.  

A March 2008 VA treatment record reflects the Veteran's report of intermittent right knee pain.  Physical examination revealed no ankle swelling.  The provider assessed right knee pain and indicated his suspicion of recurrent patellar dislocation and possible chondromalacia.  He recommended magnetic resonance imaging (MRI) testing.  An October 2008 letter to the Veteran from his VA primary care provider indicates that the author had reviewed the MRI report, and that the Veteran had torn cartilage in his knee.  He explained that this cause pain and instability.  He indicated that the Veteran should notify him if he wished to be referred to orthopedic surgery.  

In March 2010, a VA provider noted the Veteran's history of right knee pain with recurrent effusion.  Following physical examination, osteoarthritis of the hip was noted; no impression with respect to the knees or ankles was indicated.  

An April 2011 VA treatment record notes an impression of degenerative joint disease of the right hip and knee, and the left ankle.  Subsequent VA primary care notes also indicate this impression.   

On VA examination in September 2014, the diagnoses were left ankle sprain and oblique tear of the posterior horn of the medial meniscus on the right.  In December 2016, the VA examiner reviewed the record, to include the Veteran's history of parachute jumps during service and his assertion of symptoms during service and post service.  She concluded that the claimed right knee condition was less likely than not incurred in or otherwise related to service, including multiple parachute jumps.  She reasoned that the Veteran was diagnosed with a medial meniscus tear in 2008, 46 years following separation.  She determined that the meniscal tear was not a result of service, noting that parachute injuries tended to manifest as arthritis in later life, and that the Veteran had no evidence of arthritis.  She pointed out that there was no documentation in the service treatment records of an injury to the right knee or of a chronic right knee condition.  The examiner also concluded that the claimed left ankle condition was less likely than not incurred in or otherwise related to service, including the multiple parachute jumps.  She acknowledged that left ankle sprain was treated in 1959, but that there was no other documentation of complaint or treatment for the left ankle during service.  She pointed out that there was no evidence or complaint of ankle pain until 2006, 44 years following separation, and that there was no evidence of arthritis.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed right knee and left ankle disabilities.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first post-service complaints referable to the right knee and left ankle date to 2006, many years following service.  Moreover, as pointed out by the VA examiner, there is no clinical evidence of arthritis; therefore, presumptive service connection is not warranted.  

Likewise, continuity of symptomatology is not established for these claimed disabilities.  In this regard, the Board observes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his right knee and left ankle during and since service.  However, aside from one incidence of treatment for a left ankle sprain, such complaints are not reflected in the service treatment records.  In fact, when the Veteran was examined on separation in May 1962, he denied a history of pertinent symptoms and complaints.  Of particular note to the Board is the fact that on his report of medical history, the Veteran wrote that, to the best of his knowledge, there was no physical defect regarding his health.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  Rather, the record reflects that the Veteran specifically denied experiencing relevant symptoms.  For this reason, the Board finds this contemporaneous denial during examination to be far more credible than the Veteran's statements offered years later in support of the current claim.  

The Board also notes that the VA examiner concluded that the claimed right knee and left ankle disabilities were not related to service, to include parachute jumps therein.  This examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

To the extent that the Veteran asserts that he has right knee and left ankle disabilities that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates complaints of right knee and left ankle pain, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claims of entitlement to service connection for right and left ankle disabilities must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


